Case 1:21-cr-00021-GBD Document 25 Filed 02/23/21 Page 1 of 4

 

 

USDC SDAYY

DOCUMENT

UNITED STATES DISTRICT COURT BY RCTS Yat ate y FILED
SOUTHERN DISTRICT OF NEW YORK mw:

<n

 
  

 

 

 

 

UNITED STATES OF AMERICA

Vv.
Protective Order
YORDANNY TORIBIO MENDOZA,
a/k/a “YORDANNY TORIBIO,” and 21 Cr. 21 (GBD)
JOSE LAVANDIER,

Defendants.

 

 

Upon the application of the United States of America, with the consent of the undersigned
counsel, the Court hereby finds and orders as follows:

1. Confidential Material. The Government has made, and will continue to make,
disclosure to the defendants of documents, objects and information, including electronically stored
information (“ESI”), pursuant to Federal Rule of Criminal Procedure 16, 18 U.S.C. § 3500, and
the Government’s general obligation to produce exculpatory and impeachment material in a
criminal case. Certain of that discovery may include material that (1) affects the privacy and
confidentiality of individuals; (11) would impede, if prematurely disclosed, the Government’s
ongoing investigation of uncharged individuals; (iii) would risk prejudicial pretrial publicity if
publicly disseminated; and (iv) is not authorized to be disclosed to the public or disclosed beyond
that which is necessary for the defense of this criminal case. Certain of that discovery may also
include material that identifies, or could lead to the identification of, witnesses who may be subject
to intimidation or obstruction, and whose lives, persons, and property, as well as the lives, persons
and property of loved ones, will be subject to risk of harm absent the protective considerations set
forth herein. Discovery materials produced by the Government to the defendants or their counsel

that are either (1) designated in whole or in part as “Confidential” by the Government in emails or

 

 
Case 1:21-cr-00021-GBD Document 25 Filed 02/23/21 Page 2 of 4

communications to defense counsel, or (2) that include a Bates or other label stating
“Confidential,” shall be deemed “Confidential Material.”
NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:

2. Confidential Material shall not be disclosed by the defendants or defense counsel,
including any successor counsel (‘the defense”) other than as set forth herein, and shall be used
by the defense solely for purposes of defending this action. Confidential Material shall be
maintained in a safe and secure manner solely by the defendants’ counsel; shall not be possessed
by the defendants, except in the presence of the defendants’ counsel; and shall not be disclosed in
any form by the defendants or their counsel except as set forth below.

3. Confidential Material may be disclosed by counsel, consistent with the terms set forth
above, to:

(a) Personnel for whose conduct counsel is responsible, i.e., personnel employed
by or retained by counsel, as needed for purposes of defending this action;
(b) Prospective witnesses for purposes of defending this action.

4. The Government may authorize, in writing, disclosure of Confidential Material beyond
that otherwise permitted by this Order without further Order of this Court.

5. This Order does not prevent the disclosure of any Confidential Material in any hearing
or trial held in this action, or to any judge or magistrate judge, for purposes of this action. All
filings should comply with the privacy protection provisions of Fed. R. Crim. P. 49.1.

6. Except for Confidential Material that has been made part of the record of this case, the
defense shall return to the Government or securely destroy or delete all Confidential Material,

including the seized ESI Confidential Material, within 30 days of the expiration of the period for

 

 
Case 1:21-cr-00021-GBD Document 25 Filed 02/23/21 Page 3 of 4

direct appeal from any verdict in the above-captioned case; the period of direct appeal from any
order dismissing any of the charges in the above-captioned case; or the granting of any motion
made on behalf of the Government dismissing any charges in the above-captioned case, whichever
date is later, subject to defense counsel’s obligation to retain client files under the Rules of
Professional Conduct.

7. The defense shall provide a copy of this Order to prospective witnesses and persons
retained by counsel to whom the defense has disclosed Confidential Material. All such persons
shall be subject to the terms of this Order. Defense counsel shall maintain a record of what
Confidential Material has been disclosed to which such persons.

8. This Order places no restriction on a defendant’s use or disclosure of ESI that originally
belonged to the defendant.

Retention of Jurisdiction

9. The provisions of this Order shall not terminate at the conclusion of this criminal
prosecution, and the Court will retain jurisdiction to enforce this Order following termination of

the case.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney for the
Southern District of New York

By: A ew] Date. 2.17.2021

Jonathan L. Bodansky I
Assistant United States Attorney

 

[signature blocks continued on next page|

3

 

 

 
Case 1:21-cr-00021-GBD Document 25 Filed 02/23/21 Page 4 of 4

Gann COMM Date: 2/17/2021

Grainne E. O’Neill
Counsel for Yordanny Toribio Mendoza

 

 

 

2.22.21
Date:

 

 

Jeffrey G\Pitt¢ll

Counsel fot Jose Lavandier
SO ORDERED:
Dated: New York, New York

February __, 2021
FEB 28 20041 oangs 5 Dow

HONORABLE GEORGE B. DANIELS
UNITED STATES DISTRICT JUDGE

 

 

 

 
